DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant's arguments, filed 08 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 1-15, 18-20, 22-23, 26-27, and 31-32 are cancelled.
Claims 16-17, 21, 24-25, and 28-34 are pending.
Claims 33-34 are herein examined in view of the amendment to claim 33.


CLAIM REJECTIONS

35 U.S.C. § 103: Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 16, 21-25,and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (US 2015/0209322 A1; of record), in view of Vangara (US 2015/0342902 A1), Yin (WO 2015/184127 A9; of record), Kleidon (WO 2016/094810 A2; of record), and Lewis (US 4,582,835; of record), as evidenced by Carocho (Trends in Food Science & Technology 71 (2018) 107–120).
For the method of claim 16, Van Damme teaches the chewing gum composition of claim 1 comprising: 0.01 to 15% by weight of a cannabinoid for the treatment of pain (Abstract). Van Damme teaches the chewing gum composition also comprises 25-85% of a gum base (pg 2, [0026]); a buffering agent in an amount of about 0.5 to about 5% by weight (pg 3, [0031]); a flavoring agent such as mint (reading on spearmint or peppermint) in the amount of about 1 to about 10% (pg 2-3, [0032]); about 5 to about 35% by weight of a sweetener such as isomalt or sorbitol (pg 3, [0033]); and an antioxidant such as ascorbyl palmitate or sodium ascorbate (pg 3, [0035]). For each of cannabinoid, gum base, buffering agent, flavoring, and sweetener, the range taught by Van Damme overlaps or lies within the range recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
Van Damme teaches the one or more cannabinoids are provided within the internal voids of the chewing gum composition (pg 4, claim 1), reading on the newly added limitation of claim 1. 
Van Damme teaches the chewing gum composition preferably comprises a pharmaceutically acceptable sweetener such as a sugar alcohol (pg 3, [0033]), reading on claim 21. Van Damme teaches the cannabinoid may be comprised by a solid material within the voids or pores of a cellulose (pg 2, [0023]), reading on 
Van Damme does not teach a method reciting a preservative; a method comprising cannabinoid chewing gum for treatment of opioid addiction; or a method comprising an opioid such as buprenorphine for treatment of opioid addiction. Van Damme also does not teach the method of cannabidiol in a microencapsulated or nanoencapsulated form (claim 1) or a particulate or granulate form (claim 24).
Vangara, Yin, Kleidon, and Lewis and teach the missing elements of Van Damme.
Vangara teaches that citric acid is an antioxidant that acts as a stabilizing agent for pharmaceutical compositions comprising cannabidiol (Abstract; pg 3, [0055] and [0056]). The evidentiary art of Carocho discloses that antioxidants are a species of preservative (Title).
Yin teaches a method comprising cannabinoids to treat addiction withdrawal from opioids (pg 2, [0007]; pg 3, [00011]; and pg 19, [000121]), in amounts from about 1% to about 40% (pg 4, [00019]). Yin teaches the cannabinoid is preferably cannabidiol (pg 4-5, [00020]). Yin teaches the amount of cannabidiol present is about 1% to about 40% (pg 3, [00021]), overlapping the 
Kleidon teaches microencapsulated cannabinoid compositions for oral consumption, for example by chewing gum (Abstract and pg 27, [00111]). Kleidon teaches the microencapsulated cannabinoid has a greater half-life, reduced first-pass liver metabolism, reduced excretion, and increased stability relative to a non-encapsulated cannabinoid (pg 2, [0009]). Kleidon teaches the microencapsulated cannabinoid in the form of a particle (pg 34, [00135]), reading on claim 24.
Lewis teaches methods utilizing buprenorphine for treatment of opioid drug addiction. Lewis teaches the amount of buprenorphine per oral dose is 6 mg to 16 mg (col 1: 27-32). While Lewis does not teach the amount of buprenorphine in terms of percent in the composition, Van Damme teaches that the cannabinoid THC is present in an amount of 10 mg in a gum piece, which is equivalent to 0.69% wt/wt of the gum piece (see Van Damme, [0041]). As such, the examiner calculates that a 6 mg dose of buprenorphine equates to 0.41% ((6/10) x 0.69%) and a 16 mg dose equates to 1.1% ((16/10) x 0.69%) of the chewing gum piece, overlapping the range recited in claim 1.
For limitation “mucosal surfaces in an oral cavity of the  mammal receiving treatment” recited in newly added claim 30, since the chewing gum described by the combination of Van Damme, Vangara, Kleidon, Yin, Kleidon, and Lewis appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of the combination of Van Damme, Kleidon, Yin, Kleidon, and Lewis would have had the same absorption pathway for the In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method of Van Damme to include a method reciting a preservative; a method comprising cannabinoid chewing gum for treatment of opioid addiction; and a method comprising addition of an opioid such as buprenorphine for treatment of opioid addiction since  Vangara teaches the method wherein pharmaceutical compositions comprising cannabidiol are stabilized by citric acid; Kleidon teaches the advantages of microencapsulation of cannabinoids include enhanced half-life, reduced first-pass liver metabolism, reduced excretion, and increased stability relative to a non-encapsulated cannabinoid; Yin teaches a method comprising oral administration of cannabinoids to treat addiction withdrawal from opioids in the claimed amounts; and Lewis teaches methods of oral administration of buprenorphine for treatment of opioid drug addiction within the claimed amounts, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

2) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Vangara (cited above), Yin (cited above), Kleidon (cited above), Lewis (cited above), and Fox (US 2003/0114475 A1; of record), as evidenced by Carocho (cited above).
The teachings of Van Damme, Vangara, Yin, Kleidon, and Lewis are discussed above.
The combination of Van Damme, Vangara, Yin, Kleidon, and Lewis does not teach the method of administration of the chewing gum 1 to 6 times per day.
Fox teaches the missing element of the combination of Van Damme, Vangara, Yin, Kleidon, and Lewis.
Fox teaches methods for the replacement of opioid drugs, including buprenorphine (pg 3, [0021]). Fox teaches those of skill in the art will appreciate that the dosage and treatment schedule for a given medication will vary, for example, based on method of delivery and patient characteristics, and are to be determined by a physician (pg 3, [0025]). Fox teaches the medications are dosed between about 3 times and about 20 times per day (pg 4, [0027]), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method of the combination of Van Damme, Vangara, Kleidon, Yin, and Lewis to include a 

3) Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Vangara (cited above), Yin (cited above), Kleidon (cited above), Lewis (cited above), and Makuch (“Subutex vs Suboxone: An Honest Comparison,” downloaded 06 January 2022 from https://www.theclearingnw.com/blog/subutex-vs-suboxone-an-honest-comparison; posted online 15 February 2017) ), as evidenced by Carocho (cited above).
The teachings of Van Damme, Vangara, Yin, Kleidon, and Lewis are discussed above.
The combination of Van Damme, Vangara, Yin, Kleidon, and Lewis does not teach the method further comprising administration of the claimed chewing gum further comprising an opioid antagonist.
Makuch teaches suboxone is a medication that helps individuals with severe drug addictions taper their drug use, where subutex is a medication comprising the opioid (partial) agonist buprenorphine as the only active agent. Makuch teaches the difference between subutex vs. suboxone is that suboxone contains both buprenorphine and naloxone (pgs 2-3, “Subutex vs. Suboxone: What’s the Difference?”). 
Makuch teaches that even though buprenorphine doesn't produce the same high as the other opiates, it can still be abused. Makuch teaches there is 
The person of ordinary skill would have had a reasonable expectation of success in formulating the chewing gum taught by the combination of combination of Van Damme, Vangara, Yin, Kleidon, and Lewis because Lewis teaches a method of treating addiction with buprenorphine and Makuch teaches that while buprenorphine has the disadvantage of being addictive and toxic in high doses, buprenorphine combined with the opioid antagonist naloxone in a ratio of 4:1 reduces the risk of addiction to buprenorphine and thus reduces the possibility of a potentially fatal overdose of the opioid agonist.

Examiner’s Response to Attorney Arguments dated 8 November 2021
1. Rejection of claims 16, 21, 24-25, and 28-30 under 35 U.S.C. 103 over Van Damme, Rossi, Yin, Winnicki, and Lewis
The applicant argues that while West teaches the use of citric acid as a flavoring agent, independent Claim 16 calls for a preserving agent in the form of citric acid.

2) Rejection of claim 17 under 35 U.S.C. 103 over Van Damme, West, Yin, Kleidon, Lewis, and Fox 
The applicant argues that claim 17, dependent on claim 16, is patentable since claim 16 is allegedly allowable.
As set forth above, it is the position of the Examiner that claim 16 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claim 17, this rejection is considered proper and is maintained. 

3) Rejection of claims 33-34
Claims 33 and 34 had not been previously examined since they had been previously withdrawn in view of a restriction requirement. These claims are examined for the first time (see above), and they are considered properly rejected by the cited references.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612a